Exhibit 32 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Thomas A. Borner, President and Chief Executive Officer and Robert J. Halloran, Jr., Executive Vice-President and Treasurer of PSB Holdings, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the annual report of the Company on Form 10-K for the fiscal year ended June 30, 2012 and that to the best of their knowledge: 1. the report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Thomas A. Borner Date:September26, 2012 Thomas A. Borner President and Chief Executive Officer /s/Robert J. Halloran, Jr. Date:September26, 2012 Robert J. Halloran, Jr. Executive Vice-President and Treasurer The purpose of this statement is solely to comply with Title 18, Chapter 63, Section1350 of the United States Code, as amended by Section906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section906 has been provided to PSB Holdings, Inc. and will be retained by PSB Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
